Title: To Thomas Jefferson from William C. C. Claiborne, 10 November 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  
                     D Sir,
                  
                  Nw. Orleans November 10h. 1804
               
               Governor Folch is yet in this City, arranging (as is understood) with the Marquis a plan for improving and strengthening the Garrison at Pensacola. These Gentlemen (I hear) are impressed with an opinion that the U. States will abandon their Claim to West Florida, and that East & West Florida will be given in exchange for the West Bank of the Missisippi;—But this I presume is in conformity to their wishes, & that they have no Official Information on which to ground the opinion.—
               A Royal Decree is said to have reached Mr. Moralis, sanctioning his sales of Lands in West Florida—This information has given great pleasure to our Land Speculators, and particularly to Mr. Daniel Clark.—
               I have enclosed you a paper containing a reply to certain charges exhibited against me by an anonimous Writer;—The Reply is also anonimous; but the statements are correct:—The charges against me were contained in a Pamphlet, a Copy of which I have sent to the Secy of State.
               Governor Folch & his Suit consisting of eight or ten officers; a Band of Music (12 Musicians) and about 15 or 20 Barge Men, will leave this City for Pensacola in a few Days.—I am desirous his visit should be short; but during his stay, I esteemed it a Duty to treat him with every Mark of respect; particularly since his passage by the way of New-Orleans was with my Consent.—
               I pray you Sir, to receive my best wishes for a Continuance of your health & happiness, & believe me to be—
               With every sentiment of Respect! Your faithful friend!
               
                  
                     William C. C. Claiborne
                  
               
            